Order modified by eliminating the provision for a fine and for commitment in the event that the fine be not paid, and as so modified affirmed, without costs, with leave to *862the plaintiff to renew the motion upon showing new facts or a change of circumstances. It appears that the defendant has failed to pay alimony for the support of his daughter during a period prior to November 28, 1932, when the amount of said alimony was reduced by the court on bis motion. The daughter is about eighteen years of age and is gainfully employed at an annual salary of $780. On the other hand, the defendant is practically out of employment, has no means or resources whatever, and is charged with the support of an invalid mother. There can be no possible benefit to any one in committing this defendant to jail under these circumstances. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.